               Case:20-01947-jwb            Doc #:332 Filed: 09/24/2020                Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


In re:                                                          Chapter 11

BARFLY VENTURES, LLC, et al.                                    Case No. 20-01947-jwb

                   Debtors. 1                                   Jointly Administered


    DECLARATION OF ROBERT S. HERSCH IN SUPPORT OF MOTION OF DEBTORS
    FOR ENTRY OF AN ORDER (A) AUTHORIZING THE SALE OF SUBSTANTIALLY
     ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
        ENCUMBRANCES, AND OTHER INTERESTS, (B) AUTHORIZING THE
    ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
           UNEXPIRED LEASES, AND (C) GRANTING RELATED RELIEF

         I, Robert S. Hersch, declare and state as follows

         1.        I am a Senior Managing Director of Mastodon Ventures, Inc. (“Mastodon”) and I

submit this declaration in support of the Motion of Debtors for Entry of an Order (A) Authorizing

the Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,

Encumbrances, and Other Interests, (B) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases, and (C) Granting Related Relief [Docket No. 127]

(the “Sale Motion”).2

         2.        Mastodon is a national strategic advisory firm, based in Austin, Texas, focused on

the restaurant industry. Mastodon advises restaurant companies offering investment banking,

1
     The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures,
     LLC (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC
     Holdings, LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East
     Lansing) (5334); HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC
     (2597); HopCat-Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132);
     HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-
     Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-
     Lincoln, LLC (2999); HopCat-Louisville, LLC (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis,
     LLC (8622); HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC
     (6994); Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)
     (4255).
2
     A capitalized term used but not defined herein shall have the meaning ascribed to it in the Sale Motion.


DOCS_SF:103744.2                                            1
              Case:20-01947-jwb         Doc #:332 Filed: 09/24/2020       Page 2 of 4




strategic, financial, and restructuring advisory services. In addition, Mastodon provides

significant transaction execution capacities to its restaurant clients including buy-side and sell-

side transaction support. Mastodon is a leading advisor and investment banker to distressed

restaurants. Mastodon has ten professionals whom participate in providing restructuring and

investment banking services and support to its clients.

        3.         Mastodon is one of the leading advisors and investment bankers for troubled

restaurants. Its professionals have significant experience in providing mergers and acquisitions,

restructuring, and other financial advisory services and have advised on over thirty transactions

valued in excess of $1.0 billion over the past ten years. Mastodon specializes in assisting

distressed restaurant operations, both during and outside of bankruptcy cases, and has served as

investment bankers and strategic advisors for debtors in chapter 11 cases.

        4.         I have over 20 years of investment banking and financial advisory experience and

I regularly advise companies, debtors, creditors , and potential purchasers/sponsors across a wide

variety of mergers and acquisitions, restructuring, and capital raising transactions. I have been

employed by Mastodon since 2000. In my experience representing parties in merger and

acquisition and restructuring transactions, I have designed and run sale processes and negotiated

deal terms with a wide variety of strategic and financial buyers and investors.

        5.         I have thorough knowledge of nearly all aspects of restructuring transactions

through Mastodon’s extensive firm expertise and directly through my personal restructuring

transaction experience, which includes the following seller-side investment banking

engagements: (i) RMH Franchise Holdings, LLC (an Applebee’s franchisee); (ii) AppleIllinois,

L.C.C. (an Applebee’s franchisee); (iii) Duke and King Acquisition Corp. (a Burger King

franchisee); (iv) Z’Tejas Scottsdale, LLC (an owner/operator of Tex-Mex restaurants); (v) QSL




DOCS_SF:103744.2                                    2
              Case:20-01947-jwb        Doc #:332 Filed: 09/24/2020       Page 3 of 4




of Medina, Inc. (an owner/operator and franchisor of casual dining restaurants); (vi) J & B

Partners Management, LLC (a Friendly’s franchisee); (vii) S.B. Restaurant Co. (d/b/a Elephant

Bar Restaurant) (an owner/operator of casual dining restaurants); and (viii) Tajay Restaurants,

Inc.

        6.         As noted in the Declaration of Mark A. Sellers, III in Support of First Day

Motions [Docket No. 4], the Debtors filed these chapter 11 cases with the goal of pursuing a

going concern sale of their assets to maximize the value of their assets for the benefit of

creditors. The primary value of the Assets is in their continued operations. I am further informed

that the Debtors believe that the best available means of maximizing the value of the Assets is

through the sale process described in the Sale Motion. In furtherance thereof, the Debtors

engaged Mastodon, an investment banker with extensive experience in selling restaurant assets

in a restructuring, to assist with soliciting bidders and potential parties in interest to create a

competitive auction process as contemplated by the Bidding Procedures.

        7.         In January 2020, the Debtors retained Mastodon as investment banker to review

and analyze the Debtors’ business and financial condition, to recommend alternatives, and

ultimately to conduct a marketing effort for the Debtors’ assets.

        8.         In June 2020, the Debtors and Mastodon worked collaboratively to develop a

confidential information memorandum (“CIM”) and a list of potential transaction partners.

Beginning in July 2020, Mastodon prepared and began to distribute a transaction teaser,

confidentiality agreement, and CIM to potential transaction partners. Mastodon contacted 192

potential targets, of which approximately 154 responded. Of the approximately 154 potential

purchasers that responded, 37 parties executed the confidentiality agreement and received the

confidential information memorandum and access to the data room established by Mastodon. In




DOCS_SF:103744.2                                   3
Case:20-01947-jwb   Doc #:332 Filed: 09/24/2020   Page 4 of 4
